Citation Nr: 1143062	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, including as secondary to degenerative joint disease (DJD) of the right knee.  

2.  Entitlement to service connection for a low back disorder, including as secondary to degenerative joint disease (DJD) of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from January 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a July 2011 Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  At that hearing the Veteran raised the issue of an increased rating for a service connected right knee disorder.  As this issue has not been developed for adjudication by the Board, it is referred back to the RO.

The issue of entitlement to service connection for a low back disorder, including as secondary to DJD of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2001 rating decision entitlement to service connection for DJD and DDD, lumbosacral spine, claimed as low back pain secondary to a right knee disorder was denied.  The Veteran did not file a timely appeal regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  October 2007 and April 2008 rating decisions denied service connection for a low back disorder.  The Veteran did not file an appeal to these decisions and no new and material evidence was submitted to VA within the applicable appeal period.

3.  Evidence received since the April 2008 rating decision includes lay and medical evidence that tends to relate the Veteran's low back disorder to service on a direct as well as on a secondary basis; relates to the unestablished facts necessary to substantiate the claim of service connection for such disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007): currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence having been received since the April 2008 decision; the claim of service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's claim to reopen involves a claim of entitlement to service connection for a low back disorder.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for a low back disorder was denied in June 2000.  Subsequently the claim was reconsidered under the newly enacted VCAA and denied by rating decision in April 2001.  The Veteran was informed of that decision in an April 2001 notification letter.  The Veteran did not appeal that decision and it is final.

The Veteran filed a new claim for service connection for a low back disorder which was denied in an October 2007 rating decision.  That decision failed to address the issue as new and material evidence to reopen the earlier claim.  Subsequently in an April 2008 rating decision it was determined that new and material evidence had not been submitted to VA to reopen the claim.  He did not appeal this decision and it became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).   The Veteran also did not submit any information or evidence within one year of the April 2008 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, material evidence could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for a low back disorder in June 2000, finding that there was no evidence or complaints referable to any low back pain which was related to the service connected right knee disorder.  The RO determined that the claim was not well grounded and denied it.  That decision was not appealed, nor was any new and material evidence submitted within one year.

Subsequently the claim was redetermined under the newly enacted VCAA. In April 2001 service connection for DJD and DDD, lumbosacral spine, claimed as low back pain secondary to a right knee disorder was denied.  In making that determination the RO found that the evidence did not show that the low back disorder was related to the Veteran's service connected right knee disorder nor was there any evidence of a back disorder in service.  The Veteran was informed of that decision in an April 2001 notification letter.  He did not appeal that decision or submit any new and material evidence within one year and it is final.

The Veteran filed a claim to reopen for service connection for a low back disorder in March 2007, which was denied in an October 2007 rating decision.  Subsequently in an April 2008 rating decision it was determined that the Veteran had not submitted any new and material evidence with his current claim to VA to reopen the claim for service connection for a low back disorder.  He did not appeal this decision and it became final and did not submit any new and material evidence within one year of this decision.  His only submission was a March 2009 statement that he wanted to reopen his claim.

The Veteran again submitted a claim to reopen in March 2009 and the RO again denied the claim in July 2009.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in April 2008, VA has received additional evidence, including VAMC treatment records containing a May 2009 treatment notation that the Veteran reported that two days prior his right knee gave out while walking.  He twisted his back and injured it.  In addition the Veteran testified at his July 2011 videoconference that he originally hurt his back when he injured his right knee during service in 1982.  The back continued to cause him pain for the last 20 years or more.  He also testified to the fact that he fell approximately 11/2 to 2 years ago.  He reported that he injured his back by twisting his back when the right knee gave out.  

This evidence and testimony constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

The evidence is presumed credible for the purposes of reopening and the lay evidence is competent, as the Veteran can relate symptoms (or reports thereof) capable of lay observation (i.e., pain on use of the elbows, and with heavy lifting, weightlifting, etc.).  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  The Board finds that the evidence is new, as it was not previously of record and, in light of the holding in Shade above, material as it tends to suggest that the Veteran's low back disorder was related to his military service, or was caused by or aggravated by his service connected right knee disorder.  The new evidence pertains to the unestablished facts necessary to substantiate the claims of service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.  On this basis, the claim is reopened. 


ORDER

New and material evidence having been received, the claim of service connection for a low back disorder is reopened and to that extent the appeal is granted.


REMAND

The Board finds that further examination is necessary before a decision on the merits may be made regarding the claim of service connection for a low back disorder.  The Veteran asserts that his low back disorder complaints are causally related to either an injury during service in which he also injured his right knee, which is service connected; or,  his low back disorder was caused or aggravated by his service connected right knee disorder.   

McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case.

The record contains competent evidence that the Veteran was involved in an incident during service that resulted in his service connected right knee disorder.  The Veteran is competent to testify regarding his recollection of this incident, in which he also testified that he injured his low back.  Therefore, the record contains current complaints of back pain, evidence of an event during service, and an assertion that the Veteran's back symptoms have been persistent since service.  The VAMC records also contain current evidence of a possible low back injury caused by his right knee giving way, as well as long term aggravation of the low back caused by the knee disorder.  However the record contains insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The Veteran should be provided examinations that address the issue of direct service connection for the low back, and entitlement to service connection for the low back as secondary to the service-connected right knee disability.  38 C.F.R. § 3.159 (2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions should also address whether the service-connected right knee disability has aggravated a low back disability.



Accordingly, the issue is REMANDED for the following action:

1.  Obtain copies of all VA outpatient treatment records concerning the Veteran's low back disorder, dated from April 2008 to the present, which are not currently in the file. 

2.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any current low back disability.  The Veteran's claims file and a copy of this remand must be reviewed by the examiner in conjunction with the examination.  The relevant documents in the claims file, to include service treatment records, and VAMC records should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

a) diagnose any current low back disability shown to exist;

b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability had its onset during service or is causally or etiologically related to service, to include the incident described by the Veteran, in the July 2011 testimony in which he injured his right knee which is service connected.  The examiner should specifically consider the Veteran's accounts of the right knee and low back injury in service;

c) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability was caused or aggravated by his service-connected right knee disability.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms;

d) provide a detailed rationale, with specific references to the record, for the opinion. 

3.  Notify the Veteran that he must report for the examination scheduled, and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, indicating whether any notice that was sent was returned as undeliverable.

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


